REVISED EXHIBIT A To the Amended Expense Limitation Agreement Dated May 1, 2007, between Allianz Variable Insurance Products Trust and Allianz Investment Management LLC (formerly Allianz Life Advisers, LLC). Not withstanding section 3 (Term and Termination of Agreement), the Amended Expense Limitation Agreement may not be terminated prior to April 30, 2014.The Operating Expense Limit for each Fund is as follows: Name of Fund Expense Limitation AZL Allianz AGIC Opportunity Fund 1.35% AZL BlackRock Capital Appreciation Fund 1.20% AZL BlackRock Global Allocation Fund 1.19% AZL Columbia Mid Cap Value Fund 1.30% AZL Columbia Small Cap Value Fund Class 1 shares 1.10% Class 2 shares 1.35% AZL Davis New York Venture Fund Class 1 shares 0.95% Class 2 shares 1.20% AZL Dreyfus Research Growth Fund 1.20% AZL Enhanced Bond Index Fund 0.70% AZL Federated Clover Small Value Fund 1.35% AZL Franklin Templeton Founding Strategy Plus Fund 1.20% AZL Gateway Fund 1.25% AZL International Index Fund 0.77% AZL Invesco Equity and Income Fund 1.20% AZL Invesco Growth and Income Fund 1.20% AZL Invesco International Equity Fund 1.45% AZL JPMorgan International Opportunities Fund1.39% Name of Fund Expense Limitation AZL JPMorgan U.S. Equity Fund Class 1 shares 0.95% Class 2 shares 1.20% AZL MFS Investors Trust Fund 1.20% AZL MFS Value Fund 1.20% AZL Mid Cap Index Fund 0.71% AZL Money Market Fund 0.87% AZL Morgan Stanley Global Real Estate Fund1.35% AZL Morgan Stanley Mid Cap Growth Fund1.30% AZL NFJ International Value Fund 1.45% AZL Oppenheimer Discovery Fund 1.35% AZL Pyramis Core Bond Fund 0.95% AZL Russell 1000 Growth Index Fund 0.84% AZL Russell 1000 Value Index Fund 0.84% AZL S&P 500 Index Fund Class 1 shares 0.46% Class 2 shares 0.71% AZL Schroder Emerging Markets Equity Fund Class 1 shares 1.40% Class 2 shares 1.65% AZL Small Cap Stock Index Fund 0.71% Acknowledged: ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST By:/s/ Mike Tanski Name:Mike Tanski Title: Vice President, Operations ALLIANZ INVESTMENT MANAGEMENT LLC By:/s/ Michael D. Scriver Name:Michael D. Scriver Title:Vice President, Investment Management Updated:10/09/2012
